Citation Nr: 1542907	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  14-14 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1964 to November 1966.  

This matter comes to the Board of the Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).



FINDING OF FACT

The Veteran's service connected disabilities are not shown to preclude him from securing or following all forms of substantially gainful employment consistent with his educational and work background.    


CONCLUSION OF LAW

The criteria for a total rating based on individual unemployability by reason of service-connected disabilities are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 4.3, 4.15, 4.16 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records have been obtained, as has a statement from the Veteran's former employer.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
 
II. TDIU

All veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15. 

Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).

"Marginal employment," for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment." 38 C.F.R. § 4.16(a) . 

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income..."  Other factors to be considered in determining whether a veteran is unemployable are his level of education, his employment history, and his vocational attainment.  See Hyder v. Derwinski, 1 Vet. App. 221, 223 (1992).

Here, the Veteran contends that his service-connected disabilities render him unable to maintain substantially gainful employment.  The Veteran has 10 service-connected disabilities - including ischemic heart disease, diabetes mellitus, and multiple diabetic sequelae - with a combined disability rating of 90 percent.  Thus, the percentage requirements of § 4.16(a) are met.   

As such, the question is whether the Veteran's service connected disabilities render him unable to obtain or maintain substantially gainful employment.

The Veteran has extensive educational and career experience.  It was noted in a VA treatment record that the Veteran had the following employment history:

1966-1967...MCDONALD DOUGLAS, MECHANIC
1967-1969...OFFICE WORK
1969-1971...OFFICE WORK
1971-1972...TRUCK DRIVER, DELIVERED GASOLINE
1972-1975...BLACKRIVER ELECTRIC LINEMAN
1975-1979...SELF EMPLOYED CAR DEALER
1979-1986...OVER THE ROAD TRUCK DRIVER
1986-1988...SCHOOL/COMPUTER PROGRAMER
1986-2011...COMPUTER PROGRAMER
2011...RETIRED

He has also completed several years of college, according to his TDIU application.

The Veteran last worked as a computer programmer in January 2011 at which time he was earning more than $99,000 annually per a March 2014 report from his last employer.

The Veteran believes that TDIU is warranted, because he does not believe anyone would hire him, and he has asserted that he retired on account of his service connected disabilities.  However, his prior employer noted that the Veteran had simply retired and observed that they were not aware of any concessions being made to the Veteran on account of any disability while he was employed.

The Veteran was provided with a number of VA examinations in 2012, but the examiners concluded that none of the Veteran's service connected disabilities were of such severity as to preclude him from obtaining or maintaining substantially gainful employment.  One examiner noted in particular that only the Veteran's left and right lower extremity peripheral vascular disease prevented physically-active employment, and no service connected medical condition prevented sedentary employment.  This opinion has not been undermined by any other medical evidence of record, and it is found to be highly probative.  Of not, the Veteran worked in sedentary employment for approximately 25 years before retiring.

The Board acknowledges the fact that the Veteran's peripheral neuropathy causes some impairment in his hands, which might impair work as a programmer to some degree.  However, some impairment with employment is the very reason that the Veteran is receiving a compensable rating for that condition.  If it caused no impairment, there would not be a basis for the compensable rating.  Moreover, it is not disputed that peripheral neuropathy in the hands can degenerate and could prelude employment in a field requiring manual dexterity.  However, there is no suggestion that the condition currently precludes employment, based on the evidence currently of record .

The Board has considered the Veteran's assertions that a TDIU is warranted, but ultimately affords greater weight to the other evidence of record such as the medical opinions and the statement from the Veteran's former employer.  Having reviewed the medical evidence, the Board concludes that the Veteran is not shown to be rendered so functionally limited by his service connected disabilities that he is unable obtain or maintain substantially gainful employment. 

Accordingly, a TDIU is denied.



ORDER

A TDIU is denied.


____________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


